DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10-12, 14-19, 21, 27 and 29 in the reply filed on 11 May 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.
In addition, the Examiner acknowledges and appreciates Applicant’s clarifying remarks regarding the scope of the claims. 

Status of Application
Claims 1-8, 10-12, 14-19, 21, 27 and 29-34 are pending; Claims 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8, 10-12, 14-19, 21, 27 and 29 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EP2017/079769 filed 20 November 2017 which claims benefit of foreign priority document EP 16199528.7 filed 18 November 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 have been considered by the examiner.  See initialed and signed PTO-1449. 

Sequence Listing Requirements - Specification
The instant application contains a sequence listing filed on 27 June 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or “Sequence Listing”, etc. and state something like the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The specification recites mutations to SEQ ID NO: 2 at position G154C/S.  However, .  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 3, 19, 21, and 27, the phrases "preferably", “in particular” and “even more preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the third line of the claim, the last SEQ ID NO: has the actual number it is referencing deleted from the claim (e.g. SEQ ID NO: 


Claims 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the substitution made to SEQ ID NO: 2 is a G154C or G154S.  However, position 154 is a leucine and not a glycine.  As such, it is not clear what the substitution is supposed to be given it is written this way throughout the specification as well. 
Clarification is requested.  All claims depending from claim 16 are included in this rejection as they do not remedy the noted deficiency. 

Claims 1-6, 8, 10-11, 14, 22-24, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the CHAP domain of LysK endolysin”, and “the M23 endopeptidase domain of lysostaphin”, and ““the cell wall binding domain (CBD) of ALE-1”.  However, what are known in the prior art regarding these three domains and what is described to be representative of said domains are very different things, so much so 
Regarding “the CHAP domain of LysK endolysin”, it is unclear what this actually is (and thus what the variants thereof are) because while it known in the art that the LysK CHAP domain consists of amino acids of 1-165 of LysK endolysin (See Sans-Gaitero et al., Virology J., 2014 – cited herein; at Background), this domain length is completely inconsistent with instant SEQ ID NO: 1, which is 93 amino acids in length, and SEQ ID NO: 2 which is 177 amino acids in length, and which both are indicated as being the LysK CHAP domain of endolysin.  Thus, given there is no definition in the specification as to what the LysK CHAP domain of endolysin actually is and given that representative sequences SEQ ID NO: 1 and 2 are not reflective of what is known and accepted in the art as to the meaning of  “the CHAP domain of LysK endolysin”, the metes and bound of this domain are unclear.
Regarding “the M23 endopeptidase domain of lysostaphin” it is unclear what this actually is because while it known in the art that the M23 endopeptidase domain has amino acids 248-384 of lysostaphin, e.g. consisting of 136 amino acids (See Sabala et al., FEB Letts., 2014 – cited herein; at p. 4113, 1st col., and Figure 1), this domain length is completely inconsistent with instant SEQ ID NO: 3, which is 102 amino acids in length, and SEQ ID NO: 4 which is 149 amino acids in length, and which both are indicated as being the M23 endopeptidase domain of lysostaphin.  Thus, given there is no definition in the specification as to what the M23 endopeptidase domain of lysostaphin actually is and given that representative sequences SEQ ID NO: 3 and 4 are not reflective of what is known and accepted in the art as to the meaning of  “the 
Likewise, what is known and accepted as the meaning of “the cell wall binding domain (CBD) of ALE-1” as known in the prior art, which is a 92 amino acid domain (See Lu et al., JBC, 2006 – cited herein who teach the 3-D structure of the CBD of ALE-1 at Abstract) and what is given as representative sequences of the CBD of ALE-1 as SEQ ID NO: 5 which is 69 amino acids in length, and SEQ ID NO: 6 which is 94 amino acids in length, these are both inconsistent with what is known in the art.  Thus, given there is no definition in the specification as to what the “the cell wall binding domain (CBD) of ALE-1” actually is and given that representative sequences SEQ ID NO: 5 and 6 are not reflective of what is known and accepted in the art as to the meaning “the cell wall binding domain (CBD) of ALE-1”, the metes and bound of this domain are unclear.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 10-11, 14, 22-24, 27, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a polypeptide comprising the CHAP domain of LysK endolysin or a variant thereof, the M23 endopeptidase domain from lysostaphin, the cell wall binding domain from ALE-1 and an additional peptide.
	Thus, the claims are drawn to a large genus of LysK CHAP domain variants included in the polypeptide, without requiring any sort of function.  Thus, it could be permissible that the entire domain is a variation of the LysK CHAP domain so much so that it could include other catalytic CHAP domains altogether because there is no limits to the extent the variations permitted.  Thus, this is an enormous genus of polypeptides, however, the specification is limited to the LysK CHAP domains of SEQ ID NO: 1 or 2; and those having selected and specific substitutions (such as in claims 15 and 16).  This, however, is not representative of the enormous genus currently being claimed. 
	The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
 
 
Conclusion
Claims 1-6, 8, 10-12, 14, 19, 21, 22-24, 27 and 29 are rejected.  Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 15 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 July 2021